Citation Nr: 0335046	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-03 338A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed hand pain.  

3.  Entitlement to service connection for claimed 
leptospirosis.  

4.  Entitlement to service connection for the claimed 
residuals of heat stroke, to include kidney failure and 
dizziness.  

5.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected retropatellar pain syndrome of the 
right knee.  







REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from October 1979 to January 
2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision by the RO, 
which denied service connection for bilateral hearing loss, 
hand pain, leptospirosis and residuals of heat stroke, to 
include kidney failure and dizziness, and assigned an initial 
noncompensable evaluation for retropatellar pain syndrome of 
the right knee, after granting service connection.  

During the pendency of this appeal the RO assigned an initial 
10 percent rating for his knee disability.  He has continued 
to pursue his appeal, arguing that a higher initial rating is 
warranted.  

The Board also notes that the veteran accepted a July 2001 
conference with the Decision Review Officer in lieu of a 
requested personal hearing.  




REMAND

At the time of the May 2001 VA examination of the veteran's 
right knee, the VA examiner indicated that the veteran would 
undergo magnetic resonance imaging (MRI).  The claims file 
does not contain the results of MRI testing and as such are 
potentially probative of the nature and degree of severity of 
the veteran's knee manifestations, remand to associate them 
with the claims file is indicated.  

Also, the veteran has not since been examined and a more 
contemporary examination, particularly one that addresses his 
contentions of increased functional loss due to pain on use 
or during flare-ups, would be useful.  

The Board also note that, although in a statement received in 
February 2000 the veteran indicated he had not been treated 
by any private physician since discharge from service, the 
claims file contains an April 2001 statement from J. 
Williams, Jr., M.D., who identifies himself as having been 
the veteran's private physician for a two-year period.  

Dr. Williams offers an opinion relevant to the veteran's 
claimed heat stroke residuals.  The claims file does not, 
however, contain any clinical records or evaluation reports 
from that physician and it does not appear that such were 
requested.  

Also, the claims file contains several VA outpatient records 
dated in October 2000, March 2001 and June 2001.  It is 
unclear whether additional records of VA treatment pertinent 
to the disabilities claimed in this appeal are available.  

Finally, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  

Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
VCAA and the implementing regulations are applicable to the 
issues on appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record does not reflect that the RO has fully complied 
with the notification requirements of the VCAA and the 
implementing regulations relevant to the issues of service 
connection for bilateral hearing loss, hand pain and 
leptospirosis or an initial rating in excess of 10 percent 
for the service-connected retropatellar pain syndrome of the 
right knee.  

Specifically, the veteran has not clearly been advised of the 
need for competent evidence showing current hearing loss 
disability, a hand disability, or objective residuals of 
leptospirosis.  Nor, has he been clearly advised of the need 
for medical evidence showing that residuals of his right knee 
disability are of a nature and severity so as to warrant 
assignment of a higher percentage based on the criteria under 
VA's Schedule for Rating Disabilities.  

Moreover, with respect to the issue of service connection for 
residuals of heat stroke, to include kidney failure and 
dizziness, the RO sent the veteran a letter in April 2001 
which it attempted to provide the notice required under 
38 U.S.C.A. § 5103(a).  

However, this letter advised the veteran that he was to send 
the requested information and evidence within 60 days of the 
date of the letter.  

Although the time limit for the submission of additional 
evidence and information was consistent with a VA regulation 
then in effect, the United States Court of Appeals for the 
Federal Circuit has since invalidated the VA regulation to 
the extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

Insofar as remand is otherwise warranted to accomplish 
additional evidential development, the RO should also 
undertake corrective VCAA action.  

For the above reasons, this case is REMANDED to the RO for 
the following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The RO should invite the 
veteran to submit competent evidence 
showing that he currently has a hearing 
loss disability (as defined for VA 
purposes under 38 C.F.R. § 3.385 (2003), 
a hand disability, or objective residuals 
of leptospirosis.  The veteran should 
also be invited to submit competent 
evidence showing that his right knee 
disability is of a severity to meet the 
criteria for a higher disability rating.  
The veteran is particularly requested to 
provide the appropriate release such that 
VA can obtain any relevant records from 
Dr. Williams.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  In any event, the RO 
should associate with the claims file 
records of relevant VA treatment from the 
time of the veteran's discharge from 
active service and up to the present 
time.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.  

4.  After the above, the RO should 
schedule the veteran for a VA examination 
by a physician with appropriate expertise 
to determine the nature and extent of 
impairment from the veteran's service-
connected right knee disability.  The 
examiner must review the entire claims 
folder, to include evidence received in 
connection with the above requests.  Any 
indicated testing, including range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the degree of severity of any 
pain.  Tests of joint movement against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.   The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree 
of additional range of motion loss.  The 
examiner is also requested to confirm or 
refute the existence of right knee 
arthritis, and, to assess the presence 
and degree of, or absence of, any right 
knee subluxation/instability.  The 
examiner should also provide an opinion 
concerning the impact of the right knee 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be provided.  

5.  The veteran is advised that the 
examination requested in this remand are 
necessary to evaluate his claim, and that 
a failure to report for scheduled 
examinations, without good cause, could 
result in the denial of the claim.  38 
C.F.R. § 3.655(b) (2003).  

6.  The RO should undertake any other 
development it determines to be 
indicated.  

7.  After all indicated notification and 
development has been accomplished, to the 
extent possible, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded the appropriate period 
of time to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



